09/17/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                    Assigned on Briefs at Knoxville July 29, 2020

         STATE OF TENNESSEE v. JENNIFFER DANINE HARPER

                 Appeal from the Circuit Court for Robertson County
                  No. 74CC4-2017-CR-369 Jill Bartee Ayers, Judge
                      ___________________________________

                            No. M2019-01077-CCA-R3-CD
                        ___________________________________

After a bench trial, the Robertson County Circuit Court convicted the Appellant, Jenniffer
Danine Harper, of driving under the influence (DUI) and sentenced her to eleven months,
twenty-nine days to be served as forty-eight hours in jail followed by supervised probation.
On appeal, the Appellant contends that the evidence is insufficient to support the
conviction. Based upon the record and the parties’ briefs, we find no reversible error and
affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Gregory D. Smith (on appeal), Clarksville, Tennessee, and Joseph Zanger (at trial), White
House, Tennessee, for the appellant, Jenniffer Danine Harper.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; John Wesley Carney, Jr., District Attorney General; and Jason
Christian White, Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                  I. Factual Background

        In May 2017, the Robertson County Grand Jury filed a nine-count indictment,
charging the Appellant with DUI; violating the implied consent law; possession of drug
paraphernalia; possession of a legend drug without a prescription; driving on a cancelled,
suspended, or revoked license; driving without proof of insurance; failure to exercise due
care; filing a false report; and resisting arrest. The Appellant went to trial on February 11,
2019. The appellate record does not include a transcript of the circuit court proceeding.
However, pursuant to Tennessee Rule of Appellate Procedure 24(c), the Appellant has
included a statement of the evidence.1 According to the statement, the defense announced
at the outset of trial that the Appellant was waiving a jury trial, and the State dismissed all
counts except the DUI charge.

       The statement of the evidence provides the following facts: Deputy David Barbour
of the Robertson County Sheriff’s Department testified that about 3:15 a.m. on December
5, 2016, he responded to a single-car wreck on Interstate 65 in White House. When he
arrived at the scene, a female was walking around the wrecked vehicle. White House police
arrived, so Deputy Barbour left because the White House Police Department had
jurisdiction over the wreck.

        Kelley Jackson, an Advanced Emergency Medical Technician with the Robertson
County Emergency Medial Service, testified that she responded to the scene, which
initially was called in as a two-car wreck. When Jackson arrived, only one car and the
Appellant were present. The Appellant told Jackson that she was driving home when a car
rear-ended her car, causing her to run off the road. The Appellant smelled of alcohol but
claimed she had not consumed alcohol. The Appellant explained to Jackson that she
worked at a bar and that alcohol had spilled on her clothes. The Appellant had a head
contusion but refused to be transported to a hospital. Jackson indicated on a “run sheet”
that the Appellant was “not impaired in ability and may waive medical treatment.” Jackson
said, though, that if the Appellant had been “overly inebriated” or injured, she would have
insisted on transporting the Appellant to a hospital. Jackson said that not transporting the
Appellant meant only that the Appellant could understand Jackson’s questions, not that the
Appellant was “alcohol free.”

      Melissa Pearce testified that in December 2016, she was a patrol officer with the
White House Police Department. About 3:00 a.m. on December 5, she responded to a
wreck on Interstate 65. When she arrived, one car was on the right-hand shoulder of the
road. The front bumper was missing, and “fresh” damage was on the rear of the car.
Deputy Barbour was present.

        Officer Pearce testified that she spoke with the Appellant and that the Appellant
claimed to have been “rear-ended” by a dark or black Honda Civic, which fled the scene.
Officer Pearce smelled alcohol on the Appellant’s breath, and the Appellant said she had
spilled alcohol on herself while working at a bar. Officer Pearce had the Appellant perform
two field sobriety tests: the heel-to-toe and the one-leg stand. In Officer Pearce’s opinion,
the Appellant failed both tests. The Appellant did not follow directions on the heel-to-toe

        1
          The Appellant states in her brief that a court reporter was not present at trial; therefore, a statement
of the evidence was prepared from audiotapes of the trial and approved by the trial court.
                                                      -2-
test and was unsteady while performing the test. The Appellant lost her balance several
times on the one-leg stand test and put her foot down completely one time. The State
played a video of the field sobriety tests for the trial court.

        Officer Pearce testified that based on the wreck, the Appellant’s admission to being
the driver, the Appellant’s having an odor of alcohol on her person, and the Appellant’s
failing the field sobriety tests, she arrested the Appellant for DUI and had the wrecked car
towed from the scene. Officer Pearce conducted “a basic car inventory” prior to having
the car towed and did not see any liquor bottles in the car. The officer took the Appellant
to a hospital for a blood draw, and the Appellant initially refused to submit to a blood test.
However, because Officer Pearce had obtained a subpoena, the Appellant ultimately
consented to a blood draw. The Appellant became “agitated and said some profanities”
both at the hospital and at the jail, and the State played an audiotape for the trial court in
which “a few profanities could be heard.”

       On cross-examination, Officer Pearce testified that she noticed fresh pine needles,
sap, and bark on the Appellant’s car. Therefore, she concluded the car hit a tree. She said
that towing the Appellant’s car was standard procedure. The car belonged to a third person,
and the Appellant did not have insurance for the vehicle. The White House Police
Department did not offer breathalyzers tests; blood tests were “standard procedure.”

        At some point, the White House Police Department “fired” Officer Pearce. The
reason for her firing is not in the record. At the time of the Appellant’s trial, litigation over
the firing was pending. Officer Pearce said she currently was working for the Millersville
Police Department. On redirect examination, Officer Pearce testified that the Appellant
did not appear “inured or confused” from her head injury.

       Matthew Buck, a toxicologist with the Tennessee Bureau of Investigation, testified
as an expert in toxicology that he tested the Appellant’s blood sample. The Appellant’s
blood was drawn at 5:45 a.m. on December 5, 2016, and had a blood alcohol content (BAC)
of 0.162 gram percent. Agent Buck explained that a person’s blood alcohol level increased
for one to one and one-half hours after the person consumed alcohol. At that point, the
alcohol level began decreasing at a rate of 0.01 to 0.02 gram percent per hour.

        On cross-examination, Agent Buck testified that in order to have a BAC of 0.162
gram percent, a person would have to consume eight “‘standard drinks’” on an empty
stomach. He explained that a “standard drink” was a twelve-ounce beer, a five-ounce glass
of wine, or a one-ounce shot of whiskey. On redirect examination, Agent Buck testified
that if the Appellant’s blood was drawn at 5:45 a.m., then she had to have consumed her
last alcoholic drink at 4:15 a.m. in order for her blood to have been “in absorption mode.”

                                              -3-
Otherwise, her blood would have been “in the elimination mode.” The Appellant was
arrested at 3:30 a.m.

      At the conclusion of Agent Buck’s testimony, the State rested its case. Defense
counsel made a motion for judgment of acquittal, and the trial court denied the motion.

        Jerry Simpson testified that about 3:00 a.m. on December 5, 2016, he was repairing
a flat tire on Interstate 65 when a large truck, possibly a Ford F-150, passed by traveling
more than one hundred miles per hour. About one minute later, Simpson heard a loud
noise, which he presumed to be a car crash. He later investigated the noise and saw a car
in the grass beside the interstate. He called 911 and reported the wreck. The driver of the
wrecked car “appeared safe.”

       Dorcas Simpson, Jerry Simpson’s wife, testified that she was with her husband on
December 5 and heard a loud noise that sounded like a car crash. She later saw the wrecked
car, and the car’s headlights were facing the wrong direction on the interstate.

       The Appellant testified that she lived in Nashville and worked at The Corner Bar
near Vanderbilt University. She worked on the night of December 4, and her shift ended
about 1:45 a.m. on December 5. She had to wait to be paid and then left the bar about 2:15
a.m. The bar had a “strict rule” that employees could not consume alcohol while on duty.

       The Appellant testified that she did not own the vehicle she was driving and that the
car belonged to her husband’s cousin. The Appellant was unaware that her driver’s license
had been suspended due to unpaid fines and costs in Knoxville.

        The Appellant testified that at the time of the wreck, she had not consumed any
alcohol. Soon after the wreck, though, she was upset, nervous, and worried, so she opened
a bottle of “‘Secret Santa’” bourbon that was in the back seat and “‘chugged’” about ten to
eleven ounces “to calm [her] nerves.” She then threw the bottle into the back seat or the
trunk. Liquor was still in the bottle. She said she drank from the bottle because “the impact
of a car hitting her, [her] vehicle spinning, and the expectation that [her] husband would be
upset about the car convinced [her] she needed to ‘steady her nerves.’” She thought the
car that hit her was a black Honda Civic.

       The Appellant testified that she did not call the police to report the wreck. She
thought that she “passed” the field sobriety tests administered by Officer Pearce and that
Officer Pearce “exaggerated” the Appellant’s “swaying and amount of wobble” during the
tests. The Appellant requested a breathalyzer test, but Officer Pearce denied her request.
The Appellant “emphasized” that she did not consume any alcohol until after the wreck.

                                            -4-
       On cross-examination, the Appellant testified that she did not consume any alcohol
between 1:45 a.m. and 2:15 a.m. when she was “off-the-clock” but still present at The
Corner Bar. She said that when she retrieved the wrecked car from the tow storage unit,
the partially-consumed bottle of bourbon was still in the car. She did not present any
witnesses to testify about finding the bottle in the car, and she did not bring the bottle to
court.

       The Appellant “reluctantly acknowledged that she either lied to, or implicitly
misled” Officer Pearce and Kelley Jackson by telling them that she did not consume
alcohol. The smell of alcohol was on her person because she spilled alcohol on her clothes
at work. The Appellant said she did not tell Officer Pearce and Jackson about consuming
bourbon after the wreck because she “did not wish to complicate the situation” and thought
she would be “‘going home soon.’” The State noted that even when the Appellant was
arrested for DUI, she still did not tell anyone about the bourbon. The Appellant did not
mention the bourbon until her preliminary hearing

       The trial court found that “the only real point at issue” in the case was whether the
Appellant consumed alcohol before or immediately after the wreck. The trial court found
the Appellant’s testimony not credible because (1) the Appellant did not call the police to
report the wreck and would have left the area if the Simpsons had not called 911, (2) the
Appellant had a BAC of 0.16 gram percent; (3) the videos supported Officer Pearce’s
testimony; (4) the Appellant was not truthful with Officer Pearce or Kelley Jackson about
consuming alcohol; and (5) the Appellant did not provide the bourbon bottle, hospital
records, or employment records to support her testimony. Accordingly, the trial court
found the Appellant guilty of DUI and sentenced her to eleven months, twenty-nine days
to be served as forty-eight hours in jail followed by supervised probation.

                                        II. Analysis

       The Appellant claims that the evidence is insufficient to support her conviction. The
State argues that we should dismiss the appeal because the Appellant’s motion for new trial
was untimely and that the interests of justice do not warrant waiving the timely filing
requirement. The State also contends that, in any event, the evidence is sufficient to support
the conviction. We agree with the State.

        First, we will address the State’s claim that the Appellant’s motion for new trial was
untimely. The trial court found the Appellant guilty on February 11, 2019, and a judgment
of conviction was filed that same day. The Appellant filed a motion for new trial on March
20, 2019, claiming that the evidence was insufficient to support the conviction because
Officer Pearce was not credible. The State filed a written response to the motion, arguing
that it was untimely. On May 16, 2019, the trial court held a hearing on the motion for new
                                            -5-
trial and acknowledged that the Appellant filed the motion nine days late. The trial court
stated that if defense counsel would prepare an order for a delayed appeal, the trial court
would sign the order.2 The trial court then proceeded to address the motion for new trial.
On May 31, 2019, the trial court filed an order denying the motion, finding the evidence
“more than sufficient” to support the conviction. In the order, the trial court stated that it
had waived the timely filing requirement for the motion for new trial. The Appellant filed
a notice of appeal on June 19, 2019.

        A motion for new trial must be made in writing or reduced to writing within thirty
days of the “date the order of sentence is entered.” Tenn. R. Crim. P. 33(b). This provision
is mandatory, and the time for the filing cannot be extended. Tenn. R. Crim. P. 45(b); State
v. Martin, 940 S.W.2d 567, 569 (Tenn. 1997). Because a trial court does not have
jurisdiction to hear and determine the merits of an untimely motion for new trial, the trial
court’s “erroneous consideration [and] ruling on a motion for new trial not timely filed . .
. does not validate the motion.” Martin, 940 S.W.2d at 569 (citing State v. Dodson, 780
S.W.2d 778, 780 (Tenn. Crim. App. 1989)). “If a motion for new trial is not timely filed,
all [the appellant’s] issues are deemed waived except for sufficiency of evidence and
sentencing.” State v. Bough, 152 S.W.3d 453, 460 (Tenn. 2004) (citing Tenn. R. App. P.
3(e)). Moreover, the untimely filing of a motion for new trial does not toll the time for
filing a notice of appeal. Therefore, an untimely motion for new trial often will also result
in an untimely notice of appeal. State v. Davis, 748 S.W.2d 206, 207 (Tenn. Crim. App.
1987).

        The Appellant’s motion for new trial was filed beyond the thirty-day time limit
mandated by Tennessee Rule of Criminal Procedure 33(b). As a result, her notice of appeal
also was untimely. “[I]n all criminal cases the ‘notice of appeal’ document is not
jurisdictional and the filing of such document may be waived in the interest of justice.”
Tenn. R. Crim. P. 4(a). The only issue raised in the Appellant’s motion for new trial was
sufficiency of the evidence. In the interests of justice, we have decided to waive the timely
filing of the notice of appeal in this case.

      The Appellant claims that the evidence is insufficient to support her conviction
because the trial court erred by accrediting “the lynch-pin” testimony of a police officer
who was fired by the White House Police Department. She notes that contrary to Officer
Pearce’s testimony, Kelley Jackson testified that she was not impaired in ability and could
waive medical treatment.

       When an appellant challenges the sufficiency of the convicting evidence, the general
standard of review by an appellate court is “whether, after viewing the evidence in the light

       2
           No order is in the appellate record.
                                                  -6-
most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319
(1979); Tenn. R. App. P. 13(e). The State is entitled to the strongest legitimate view of the
evidence and all reasonable or legitimate inferences which may be drawn therefrom. State
v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning the credibility of
witnesses and the weight and value to be afforded the evidence, as well as all factual issues
raised by the evidence, are resolved by the trier of fact. State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997). Accordingly, in a bench trial, the trial judge, as the trier of fact, must
resolve all questions concerning the credibility of witnesses and the weight and value to be
given the evidence, as well as all factual issues raised by the evidence. State v. Ball, 973
S.W.2d 288, 292 (Tenn. Crim. App. 1998). The trial judge’s verdict carries the same
weight as a jury verdict. State v. Hatchett, 560 S.W.2d 627, 630 (Tenn. 1978).

       A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140
(Tenn. 1998). “The [trier of fact] decides the weight to be given to circumstantial evidence,
and ‘[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the [trier of fact].’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting
Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of review ‘is the
same whether the conviction is based upon direct or circumstantial evidence.’” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)). Tennessee Code Annotated section 55-10-401(a)(1) provides that a
person commits DUI when the person drives or is in physical control of a vehicle “on any
of the public roads and highways of the state, or on any streets or alleys, or while on the
premises of any shopping center, trailer park, or apartment house complex, or any other
premises that is generally frequented by the public at large” while the person is under the
influence of an intoxicant.

       Turning to the instant case, the reason Officer Pearce was fired from the White
House Police Department was not revealed during the bench trial and is not in the record
before us. Regardless, the trial court specifically discredited the Appellant’s testimony that
she consumed alcohol after the wreck. Notably, the trial court found the Appellant not
credible because she did not call the police to report the wreck, she had a BAC of 0.16
gram percent, the video of the Appellant’s field sobriety tests supported Officer Pearce’s
testimony, and the Appellant was not truthful with Officer Pearce or Kelley Jackson about
consuming alcohol. As this court has repeatedly stated, questions concerning the
credibility of the witnesses, the weight and value to be given the evidence, as well as all
factual issues raised by the evidence are resolved by the trier of fact, not this court. State
v. Tuttle, 914 S.W.2d 926, 932 (Tenn. Crim. App. 1995). The trial court, as the trier of

                                            -7-
fact, was in the best position to assess the credibility of the witnesses. Odom, 928 S.W.2d
at 23. Accordingly, the evidence is sufficient to support the conviction.

                                      III. Conclusion

         Based upon the record and the parties’ briefs, we affirm the judgment of the trial
court.



                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                            -8-